The Supreme Court of the State of Colorado
                2 East 14th Avenue • Denver, Colorado 80203

                                2019 CO 98

                     Supreme Court Case No. 19SA260
                   Original Proceeding in Judicial Discipline
           Colorado Commission on Judicial Discipline, 19 CJD 131
________________________________________________________________________
                 In the Matter of: Judge Lance P. Timbreza
________________________________________________________________________
                      Public Censure and Suspension
                                    en banc
                              December 2, 2019
________________________________________________________________________

Appearing for the Colorado Commission on Judicial Discipline:
William J. Campbell, Executive Director
      Denver, Colorado

Attorneys for Judge Lance P. Timbreza:
David Beller
Recht Kornfeld P.C.
      Denver, Colorado




PER CURIAM
¶1    Judge Lance P. Timbreza, you appear before this Court for imposition of

discipline based upon violation of the duties of your office as a District Court

Judge for the 21st Judicial District.     The Colorado Commission on Judicial

Discipline (“the Commission”) recommends approval of the Stipulation for Public

Censure and Suspension (“the Stipulation”), which you and the Commission

executed pursuant to Rules 36(c), 36(e), and 37(e) of the Colorado Rules of Judicial

Discipline (“RJD”). Consistent with the Stipulation, the Commission recommends

that this Court issue a public censure and a twenty-eight-day suspension of your

judicial   duties   without   pay.      This   Court   adopts   the   Commission’s

recommendation.

¶2    In the Stipulation, you and the Commission agreed to the following facts

and conclusions:

      1. On Saturday afternoon, June 15, 2019, in Grand Junction, Colorado,
         Judge Timbreza was arrested and charged with Driving Under the
         Influence and Careless Driving.

      2. According to witnesses and the arresting officer’s report, Judge Timbreza
         consumed several glasses of wine at a vineyard and, after leaving the
         vineyard, drank more wine at a poolside party.

      3. As he drove home from the party, Judge Timbreza crashed his vehicle
         into roadside trees and bushes while avoiding a collision with another
         vehicle.

      4. On June 17, 2019, Judge Timbreza contacted the Commission by phone
         to report his arrest and the charges against him.

                                          2
     5. On September 3, 2019, Judge Timbreza pled guilty to Driving While
        Ability Impaired and was sentenced to one year of probation, alcohol
        monitoring, a $200 fine, useful public service, and two days of suspended
        jail time.

     6. By driving while his ability was impaired by alcohol, Judge Timbreza
        failed to maintain the high standards of judicial conduct required of a
        judge. Judge Timbreza’s conduct violated Canon Rules 1.1 and 1.2 of the
        Colorado Code of Judicial Conduct. Canon Rule 1.1 requires a judge to
        comply with the law, and Canon Rule 1.2 requires that a judge at all times
        shall act in a manner that promotes public confidence in the judiciary
        and avoids impropriety and the appearance of impropriety.

     7. Judge Timbreza acknowledged that his failure to comply with his
        obligations under Canon Rules 1.1 and 1.2 and with the laws he was
        sworn to enforce has had an adverse effect on the public’s view of the
        judiciary, on the morale of fellow judges locally and statewide, and on
        his own integrity as a judicial officer.

     8. After a thorough review of all the circumstances and consideration of
        disciplinary measures applied in other states, the Commission concluded
        that this was not a typical Driving Under the Influence case. This case
        involved significant aggravating factors, including: Judge Timbreza’s
        awareness as a judicial officer of the risks and consequences of driving
        while his ability was impaired by alcohol; according to his colleague,
        ignoring advice not to drive home from the party; the near miss collision
        with another vehicle; and his refusal to take a blood-alcohol test. On the
        other hand, the Commission acknowledged Judge Timbreza’s record of
        service to the Colorado Bar Association and in various community
        activities.

¶3   Based on these facts and conclusions, the Commission agreed in the

Stipulation to recommend that you be publicly censured and then suspended from

your judicial duties without pay for twenty-eight days. And based on the same

facts and conclusions, you agreed in the Stipulation to waive your right to a

                                       3
hearing in formal proceedings and to be publicly censured and then suspended

from your judicial duties without pay for twenty-eight days. The Stipulation

deferred to this Court’s discretion the determination of whether the suspension

should be served in a twenty-eight-day period or in two separate fourteen-day

periods.

¶4    RJD 37(e), titled “Stipulated Resolution of Formal Proceedings,” allows the

Commission to file with this Court a “stipulated resolution” as the Commission’s

recommendation in a disciplinary proceeding. RJD 36, in turn, identifies the

sanctions the Commission may recommend. The Commission has authority to

recommend “one or more” of the listed sanctions. RJD 36. As relevant here, RJD

36(c) provides that this Court may “[s]uspend the Judge without pay for a

specified period,” and RJD 36(e) permits this Court to “[r]eprimand or censure the

Judge publicly . . . by written order.” Accord Colo. Const. art. VI, § 23(3)(f)

(“Following receipt of a recommendation from the commission, the supreme court

. . . shall order removal, retirement, suspension, censure, reprimand, or discipline,

as it finds just and proper . . . .”). Under RJD 40, after considering the evidence

and the law, this Court must “issue a decision.” Among other things, the Court

may “adopt . . . the recommendation of the Commission.”             RJD 40.    If the

Commission recommends adoption of a stipulated resolution, “the Court shall

order it to become effective and issue any sanction provided in the stipulated
                                         4
resolution, unless the Court determines that its terms do not comply with Rule

37(e) or are not supported by the record of proceedings.” Id.

¶5    Upon consideration of the law, the evidence, the record of the proceedings,

the Stipulation, and the Commission’s recommendation, and being sufficiently

advised in the premises, this Court concludes that the terms of the Stipulation

comply with RJD 37(e) and are supported by the record of the proceedings.

Therefore, this Court orders the Stipulation to become effective and issues the

agreed-upon sanctions.

¶6    This Court hereby publicly censures you, Judge Lance P. Timbreza, for

failing to maintain the high standards of judicial conduct required of a judge; for

violating Canon Rule 1.1, which requires a judge to comply with the law; and for

violating Canon Rule 1.2, which requires that a judge at all times shall act in a

manner that promotes public confidence in the judiciary and avoids impropriety

and the appearance of impropriety. Further, this Court hereby suspends you,

Judge Lance P. Timbreza, from your judicial duties without pay for twenty-eight




                                        5
days, such suspension to be served by January 31, 2020, in one period of

twenty-eight days.1




1 Pursuant to RJD 6.5(a) and RJD 37(e), the Stipulation, the Commission’s
recommendation, and the record of proceedings became public when the
Commission filed its recommendation with this Court.
                                    6